                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


CIL PROPERTIES LLC,

                      Plaintiff,

v.                                                        Case No: 6:17-cv-774-Orl-40KRS

UNITED STATES OF AMERICA,
UNITED STATES DEPARTMENT OF
TREASURY and INTERNAL REVENUE
SERVICE,

                      Defendants.
                                           /

                                           ORDER

        This cause comes before the Court upon the Joint Motion for Court to Dismiss

(Doc. 63), filed by Plaintiff CIL Properties, LLC and Defendant the United States of

America. 1 Upon review and consideration, the motion is due to be granted.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. The Joint Motion to Dismiss (Doc. 63) is GRANTED.

        2. This case is hereby DISMISSED WITH PREJUDICE.

        3. The Court will retain jurisdiction solely for enforcing the terms of the parties’

            settlement agreement.

        4. The Clerk of Court is DIRECTED to deny all pending motions as moot,

            terminate all deadlines, and administratively close the file.




1    To the extent the motion could be construed as a stipulation of dismissal, the
     stipulation is self-executing pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
     See Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).
      DONE AND ORDERED in Orlando, Florida on November 7, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
